ORDER

PER CURIAM.
Appellant, Robert Winslow, appeals from the judgment convicting him of two counts of first-degree robbery and two counts of armed criminal action. He contends the trial court plainly erred because it failed to sua sponte prohibit the State from trying all four charged offenses in the same trial. Having reviewed the briefs of the parties and the record on appeal, we conclude the court did not commit error, plain or otherwise. Rule 30.20. An extended opinion would have serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *252We affirm the judgment pursuant to Rule 30.25(b).